IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF
NEW YORK,
Plaintiff,
Vv. Civil Action No. 3:13cv808
SYMANTEC CORPORATION,

Defendant.

MEMORANDUM OPINION
“The Markman Opinion”

This matter comes before the Court on four motions:

1. Defendant Symantec Corporation’s (“Symantec”) Motion to Permit Additional
Claim Construction Proceedings (the “Markman Motion”),! (ECF No. 204);

2. Symantec’s Motion to File Documents Under Seal (“Symantec’s Motion to
Seal”),? (ECF No. 206); and,

3. Plaintiff the Trustees of Columbia University in the City of New York’s
(“Columbia”)? Motion to File Exhibits Under Seal (“Columbia’s Motion to
Seal”),* (ECF No. 214).

 

' Columbia responded to the Markman Motion, (ECF No. 213), and later that same day
filed a “corrected version” of its opposition, (ECF No. 221-1). Symantec replied. (ECF
No. 222.)

2 Columbia did not respond to Symantec’s Motion to Seal and the time to do so has
expired.

3 The Court will refer to Columbia and Symantec jointly as the Parties.

4 Symantec responded in support of Columbia’s Motion to Seal. (ECF No. 225.)
Pursuant to the protective order governing this case, (ECF No. 66), Symantec’s Motion to Seal
and Columbia’s Motion to Seal each seek to seal exhibits that feature Symantec’s confidential
business information. For good cause shown, the Court will grant both Symantec’s Motion to
Seal, (ECF No. 206), and Columbia’s Motion to Seal, (ECF No. 214).
The Court heard oral argument on the Markman Motion and the matter is ripe for
disposition. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1331.° For the reasons that
follow, the Court will grant the Markman Motion as to “anomalous” as to the phrase “model of
function calls for the at least a [part/portion] of the program.”® For ease of reference, the Court
will occasionally refer to this opinion as the “Markman Opinion,” and the companion

memorandum opinion and order as the “Jnter Partes Review Opinion.”

 

> “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

6 The Court will not consider any additional claim construction arguments. Based on the
extended litigation of this matter and the Court’s decisions in this Markman Opinion and the
Inter Partes Review Opinion, which have narrowed the issues before the Court, the Court will
order the Parties to exchange updated documents reflecting the current scope of the litigation.
The Court cautions the Parties that these updated documents shall not include any new claims or
prior art.

Specifically, no later than July 16, 2019, Columbia shall serve on Symantec an updated
claim chart, to be comprised of the original information as defined in paragraph 3 of the Court’s
March 17, 2014 Order minus the now-excluded claims. (See ECF No. 56.) By that same date,
Symantec shall serve on Columbia an updated list of the prior art on which it relies, to be
comprised of that prior art originally asserted under paragraph 5 of the Court’s March 17, 2014
Order minus the now-excluded prior art. (See id.)

No later than July 30, 2019, Symantec shall serve on Columbia a similarly updated claim
chart as defined in paragraph 4 of the Court’s March 17, 2014 Order. (See id.) This updated
claim chart shall include the original information exchanged minus the now-excluded
information. Also, no later than July 30, 2019, Columbia shall serve on Symantec a similarly
updated prior art statement as defined in paragraph 6 of the Court’s March 17, 2014 Order. (See
id.) This updated prior art statement shall include the information originally exchanged minus
responses to the now-excluded prior art. (See id.)

No later than July 31, 2019, the Parties shall file a joint statement with the Court
confirming their compliance with the specified deadlines.

2
I, Procedural Background

A, Litigation History in This Court

On December 24, 2013, Columbia filed an Amended Complaint alleging that Symantec’s
Norton Antivirus software infringed on six patents’ owned by Columbia, only two of which
remain at issue. (ECF No. 12.) Columbia also raised five claims for relief arising out of one
patent owned by Symantec, which Columbia believes Symantec unlawfully obtained.? (ECF No.

12.) On January 14, 2014, Symantec answered.’ (ECF No. 20.) In its Answer, Symantec

 

’ These six patents included: (1) Patent No. 7,487,544 (the “544 Patent”); (2) Patent No.
7,979,907 (the “907 Patent’); (3) Patent No. 7,448,084 (the “084 Patent’); (4) Patent No.
7,913,306 (the “306 Patent’); (5) Patent No. 8,074,115 (the “115 Patent”); (6) Patent No.
8,601,322 (the “322 Patent”). (See Am. Compl. { 1.) The United States Court of Appeals for the
Federal Circuit described the patents as follows:

The patents can be grouped into three families. The []544 and []907 patents share
the same specification and relate to detecting malicious email attachments. The
[]084 and []306 patents share the same specification, and relate to a method for
detecting intrusions in the operation of a computer system. The []115 and the
[]322 patents also share a specification and relate to detecting anomalous program
executions.

Trs. of Columbia Univ. in the City of New York v. Symantec Corp., 811 F.3d 1359, 1362
(Fed. Cir. 2016). Of these six patents, only the 115 Patent and the 322 Patent remain
before the Court.

8 These claims relate to Patent No. 8,549,643 (the “643 Patent”), which belongs to
Symantec. The Court has stayed Columbia’s challenges to the 643 Patent.

° On that same day, Symantec moved to dismiss Columbia’s seventh, eighth, and ninth
claims for relief (the “Motion to Dismiss”), (ECF No. 18.) These claims allege causes of action
for fraudulent concealment, unjust enrichment, and conversion pertaining to the 643 Patent. (/d.)
On April 2, 2014, the Court denied the Motion to Dismiss. (ECF No. 68.) Columbia’s seventh,
eighth, and ninth claims for relief remain at issue in this case, but the Court need not address
them for the purposes of the instant motion.
asserted several defenses, including that it did not infringe on Columbia’s patents and that the
patent claims in Columbia’s patents do not constitute valid patent claims.!°

On February 27, 2014, the Court held a pretrial conference. On March 5, 2014, the Court
issued a scheduling and pretrial order, which scheduled the Markman hearing"! for September 4,
2014, and the trial for January 5-16, 2015. (ECF No. 54.) The scheduling and pretrial order also
set the claim construction briefing schedule. (/a.) The scheduling and pretrial order warned that
“({cJounsel are advised that all time limits and restrictions outlined herein shall be strictly
observed.” (Scheduling & Pretrial Order § 26 (underline in original).) On March 17, 2014,
following a joint request from Columbia and Symantec, the Court entered an order setting the
deadlines to file infringement and invalidity contentions. (ECF No. 56.) In that order, the Court
ordered Symantec to provide Columbia “a list of ail prior art on which it relies and a complete
and detailed explanation of what it alleges the prior art shows and how that prior art invalidates
the claims asserted by plaintiff.” (Mar. 17, 2014 Order § 5 (emphasis added), ECF No. 56.) On

May 12, 2014, Symantec served its invalidity contentions on Columbia and identified dozens of

grounds of invalidity including patents, articles, and systems.

 

'0 Based on the Court’s decision in the Inter Partes Review Opinion, Symantec may no
longer support its invalidity affirmative defense with the dozens of grounds of invalidity
identified in its invalidity contentions, but that it chose not to assert in its petitions for inter
partes review before the PTAB. Symantec asserts other defenses, which remain before the
Court: limitation on damages and recovery, dedication to the public, no entitlement to an
injunction or other equitable relief, unavailability of enhanced damages, unavailability of unjust
enrichment, unavailability of conversion, and preemption by federal patent law.

'l “Patent law employs a unique procedure, known as claim construction, where the
Court determines ‘the meaning and scope’ of a disputed patent before addressing issues of
invalidity, infringement or other legal issues.” Charleston Med. Therapeutics, Inc. v.
Astrazeneca Pharm. LP, No. 2:13-cv-2078-RMG, 2016 WL 7030743, at *3 (D.S.C. Feb. 19,
2016) (citing O2 Micro Int’l Ltd. V. Beyond Innovation Tech Co., 521 F.3d 1351, 1360 (Fed. Cir.
2008)). During a hearing, known as the Markman hearing, the claim construction process
“requires the Court to rigorously examine any disputed patent claim terms and to determine as a
matter of law the proper construction of those terms.” /d.

4
After that, both Columbia and Symantec timely filed their claim construction briefs with
supporting documents. (ECF Nos. 106, 107.) The Parties each submitted their responses to the
initial claim construction briefs. (ECF Nos. 109, 110.)

Approximately one week later, the Court held the Markman hearing. (ECF No. 121.)
Following that hearing, the Court issued a Claim Construction Order (the “Claim Construction
Order”), construing nine terms. (Claim Construction Order 1-2, ECF No. 123.) As to the 115
and 322 family of patents (still at issue in the litigation) the Court construed three terms:
“anomalous,” “emulator,” and “application community.”!? (Jd. 2.) Relevant to this Markman
Opinion, the Court construed “anomalous” as “[d]eviation/deviating from a model of typical,
attack-free computer system usage.” (/d.)

Two days after the Court issued the Claim Construction Order, Columbia filed a Motion
for Clarification of Claim Construction Order (the “Motion for Clarification”). (ECF No. 128.)
In relevant part, Columbia asked that the Court clarify the meaning of the word “anomalous” as
used in the 115 Patent and the 322 Patent.'> (Mem. Supp. Mot. Clarification 2-3, ECF No. 129.)
On October 23, 2014, following briefing from both Parties, the Court issued its Clarified Claim
Construction Order (the “Clarified Claim Construction Order”), (ECF No. 146.) In the Clarified

Claim Construction Order, the Court, looking to claim 1 of the 084 Patent for guidance, found

 

!2 The six additional terms construed by the Court, three terms per family, pertained to
the 544 and 907 family of patents and the 084 and 306 family of patents. (Claim Construction
Order 1-2.) The 544 Patent, 907 Patent, 084 Patent, and 306 Patent no longer stand before the
Court.

'3 Columbia sought “clarification on whether the Court intended its construction to mean
that the claimed model may be generated with normal data and also attack data or whether the
model must be generated with only ‘typical, attack free’ data.” (Clarified Claim Construction
Order 1, ECF No. 146.) Symantec opposed the Motion for Clarification, stating that “[i]t is not a
motion for clarification at all; rather, it is a request by Columbia for this Court to reconsider its
decision.” (Resp. Mot. Clarification 2, ECF No. 133.)

5
that the model to which anomalous referred “is generated with only attack-free data.” (Clarified
Claim Construction Order 2, ECF No. 146.)

Ten days later, based on the Court’s 2014 Clarified Claim Construction Order, Columbia
and Symantec jointly moved the Court to issue final judgment pursuant to Federal Rule of Civil
Procedure 54(b)!4 as to Columbia’s first through sixth claims for relief and staying the case as to
its seventh through eleventh claims. (Jt. Mot. Entry Final J. 1-2, ECF No. 148.) The Parties
specifically asked the Court to enter “judgment of non-infringement on all asserted claims and
[to] find[] . . . invalidity for indefiniteness of claims 1 and 16 of the (]544 [P]atent.” Trs. of
Columbia Univ., 811 F.3d at 1362. The next day, November 4, 2014, the Court entered the
partial final judgment requested by Columbia and Symantec'® (the “Partial Final Judgment
Order”). (ECF No. 150).

Prior to entry of the Partial Final Judgment Order, neither Columbia nor Symantec asked
the Court to define “model of function calls for the at least a [part/portion] of the program.”
Symantec concedes that it knew of the Parties’ dispute as to the proper definition of this term
prior to the entry of the Partial Final Judgment Order, but claims that because the Partial Final
Judgment Order seemingly ended the case in Symantec’s favor, it would have been “ludicrous”
for it to raise the issue in the days leading up to Court’s entry of the Partial Final Judgment

Order. (Reply 12, ECF No. 222.)

 

14 Federal Rule of Civil Procedure 54(b) provides: “When an action presents more than
one claim for relief. . . the court may direct entry of a final judgment as to one or more, but
fewer than all, claims . . . only if the court expressly determines that there is no just reason for
delay.” Fed. R. Civ. P. 54(b).

15 The Parties requested that the Court enter partial final judgment “to allow Columbia to
take an immediate appeal of” the 2014 Claim Construction Order and the 2014 Clarified Claim
Construction Order. (Mem. Supp. Summ. J. Mot. 8, ECF No. 199.)

6
B. First Appeal to the Federal Circuit: Claim Construction Orders

Approximately one week later, having seemingly lost its case in this Court, Columbia
filed its Notice of Appeal to the Federal Circuit and appealed the Court’s November 4, 2014
Partial Final Judgment Order, (ECF No. 150), the Court’s original Claim Construction Order,
(ECF No. 123), and the Court’s 2014 Clarified Claim Construction Order, (ECF No. 146).
(Notice Appeal 1, ECF No. 152.) In a 2016 opinion, the Federal Circuit affirmed in part, and
reversed and remanded in part, the Court’s grant of final judgment and claim construction orders.
See Trs. of Columbia Univ., 811 F.3d at 1371. Specifically, the Federal Circuit upheld the
judgment of non-infringement as to the 544, 907, 084, and 306 patents. /d. at 1366-67, 1369.
With regard to the 115 and 322 patents, the Federal Circuit “reversed the district court’s
construction of ‘anomalous,’” and the Court’s stipulated judgment as to the 115 and 322 patents.
The Federal Circuit then remanded for proceedings consistent with its opinion. /d. at 1370-71.

This part of the appellate process left only Columbia’s causes of action as to the 115 and
322 patents pending in this district court. Columbia’s seventh through eleventh claims for relief
that concern Symantec’s 643 Patent, stayed by the Court in 2014, also remain pending before the
Court.

C. The Inter Partes Review Proceedings

On December 5, 2014, after the Court issued its Partial Final Judgment Order and while
the Federal Circuit considered Columbia’s appeal from that order, Symantec, who prevailed
below, filed petitions with the Patent Trial and Appeal Board (“PTAB”) of the United States
Patent and Trademark Office (“PTO”) requesting, in relevant part, inter partes review of the 115
and 322 patents at issue in the litigation. (Notice Pets. Inter Partes Review 1, ECF No. 158.)

Thus, two avenues of additional proceedings—one started by each party—commenced in parallel
actions at approximately the same time. The Federal Circuit’s inter partes review decision,
however, took two years longer than its order discussing this Court’s 2014 Claim Construction
Orders. Compare Trs. of Columbia Univ. in the City of New York v. Symantec Corp., 811 F.3d
1359 (Fed. Cir. 2016), with Trs. of Columbia Univ. in the City of New York v. Symantec Corp.,
714 Fed. App’x 1021 (Fed. Cir. 2018).

On July 1, 2015, PTAB construed the terms in the patent claims pursuant to their

16

“broadest reasonable construction”’® and fully instituted inter partes review on all of Symantec’s

asserted grounds of invalidity.'? (/d.) On June 30, 2016, the PTAB issued separate final written

 

'6 When a district court construes a patent term, it must consider “three primary sources:
the claims, the specification, and the prosecution history.” Contentguard Holdings, Inc. v.
Amazon.com, Inc., Nos. 2:13cv1112, 2:14cv61, 2015 WL 8073722, at *3 (E.D. Tex. Mar. 20,
2015) (citing Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en
banc), aff'd, 517 U.S. 370 (1996)). After considering these sources, the district court assigns the
term “[t]he construction that stays true to the claim language and most naturally aligns with the
patent’s description of the invention.” Jd. at *4 (quoting Phillips v. AWH Corp., 415 F.3d 1303,
1316 (Fed. Cir. 2005) (en banc)). In contrast, when conducting an inter partes review, the PTAB
construes terms pursuant to their “broadest reasonable construction,” a different standard than
the one applied in the district court. See SkyHawke Techs., LLC v. Deca Int’l Corp., 828 F.3d
1373, 1376 (Fed. Cir. 2016).

In its Final Written Decision regarding the 115 Patent, PTAB stated that “[i]n [the]
Decision to Institute, we determined the broadest reasonable construction of anomalous is:
‘deviation/deviating from a model of typical computer system usage.’” Symantec Corp. v. The
Trs. of Columbia Univ. in the City of New York, No. IPR2015-00375, 6 (P.T.A.B. June 30, 2016)
(the 115 Patent decision) (ECF No. 180-1). Further, PTAB stated “[w]e specifically recognized
that the [s]pecification contemplates that ‘attack data’ may be used to build the model used as a
baseline for comparison to identify anomalous behavior.” /d. In its Final Written Decision
regarding the 322 Patent, PTAB provided the same definition. Symantec Corp. v. The Trs. of
Columbia Univ. in the City of New York, No. IPR2015-00377, 5 (P.T.A.B. June 30, 2016) (the
322 Patent decision) (ECF No. 180-2).

'? Today’s Inter Partes Review Opinion recounts this process in detail. Of note, despite
having raised dozens of prior art references that allegedly rendered the 115 Patent invalid,
Symantec chose to assert only three grounds of invalidity when it pursued inter partes review
before the PTAB. Similarly, as to the 322 Patent, Symantec plucked only two grounds of
invalidity—again out of dozens identified while before the District Court—to pursue before the
PTAB in inter partes review.

In the Inter Partes Review Opinion, the Court concludes that because Symantec knew of
these additional grounds of invalidity, and chose not to assert them in its infer partes review

8
decisions as to the 115 Patent and the 322 Patent. In these decisions, PTAB found that Symantec
proved that certain claims of the 115 Patent and the 322 Patent could not be patented but failed to

meet that standard as to other patent claims.!®

D. The Second Federal Circuit Appeal: Inter Partes Review Appeal

On August 5, 2016, Columbia and Symantec jointly requested a one-year stay in the case
pending before this Court to allow the Parties to appeal to the Federal Circuit the PTAB’s inter
partes review decisions concerning the 115 and 322 patents. (ECF No. 167.) On appeal, in an
assessment separate from its 2016 decision regarding this Court’s Claim Construction Orders,
the Federal Circuit, in 2018, affirmed PTAB’s decisions as to the validity of the patent claims in
the 115 and 322 patents in all respects. Trs. of Columbia Univ. in the City of New York v.
Symantec Corp., 714 F. App’x 1021, 1022 (Fed. Cir. 2018),'

E. The Current Posture of the Case

Following both the appeal from this Court’s prior orders and the appeal from the PTAB’s

inter partes review decisions, only three patents remain at issue: the 115 Patent, the 322 Patent,

 

petitions, 35 U.S.C. § 315(e)(2) estops Symantec from supporting its invalidity affirmative
defense with them. The Court assumes familiarity with the Jnter Partes Review Opinion.

18 Specifically, PTAB found twelve claims of the 115 Patent patentable: claims 2, 9, 10,
12, 19, 20, 23, 30, 31, 33, 40, and 41. (Mem. Supp. Summ. J. Mot. 9.) It also found six claims
of the 322 Patent patentable: claims 2, 8, 11, 17, 25, and 27. Ud.) PTAB concluded that
Symantec succeeded in showing that Columbia could not lawfully patent the remaining thirty
claims in the 115 Patent and the remaining twenty-one claims in the 322 Patent in light of the
asserted prior art. Neither Columbia nor Symantec disputes that the PTAB’s decisions as to the
patentability of the 115 Patent and the 322 Patent narrowed the claim terms before this Court.

'9 The Federal Circuit addressed the PTAB’s inter partes review decisions as to the 115
Patent and the 322 Patent in a single opinion. See Trs. of Columbia Univ., 714 F. App’x at 1022.

9
and the 643 Patent.2° Only those twelve patent claims in the 115 Patent and six patent claims in
the 322 Patent that the PTAB found valid remain.

After the issuance of the Federal Circuit’s 2018 mandate regarding the PTAB’s inter
partes review of the 115 and 322 patents, Columbia filed an unopposed Motion to Reopen
Proceedings (the “Motion to Reopen”), (ECF No. 179), which the Court granted, (ECF No. 181).
On October 4, 2018, both Parties attended a pretrial conference. Following that pretrial
conference, Symantec filed the Markman Motion. Columbia responded in opposition, and
Symantec replied.

Il, Applicable Law: Principles of Claim Construction in a Patent Case

The interpretation of words in a patent claim generally presents a question of law for the
judge, not a question of fact for the jury. See generally Markman v. Westview Instruments, Inc.,
517 U.S. 370 (1996). The Federal Circuit has concluded that “[w]hen the parties present a
fundamental dispute regarding the scope of a claim term, it is the court’s duty to resolve it.” O2
Micro, 521 F.3d at 1362. This general rule does not, however, override a district court’s ability
to exercise its case-management authority. Rather, the Federal Circuit “generally support[s] a
district court’s case-management authority to set a schedule for claim construction that requires
parties to take positions [by] various dates and holds the parties to these positions.” Wi-LAN

USA, Ine. vy. Apple, Inc., 830 F.3d 1374, 1385 (Fed. Cir. 2016). The Federal Circuit has affirmed

 

20 Neither appeal concerned the 643 Patent because in 2014 this Court stayed the case as
to Columbia’s claims concerning this patent prior to entering partial final judgment. Each of
Columbia’s original seventh through eleventh causes of action, which pertain to the 643 Patent,
remain.

10
the district court’s refusal to allow a party to engage in claim construction arguments following
the close of claim construction proceedings.”! Id.

Relatedly, the Federal Circuit has recognized that a district court need not construe every
word in a patent. See GPNE Corp. v. Apple Inc., 830 F.3d 1365, 1372—73 (Fed. Cir. 2016)
(recognizing that to require the district court to construe all terms “could proceed ad infinitum, as
every word—whether a claim term itself, or the words a court uses to construe a claim term—is
susceptible to further definition, elucidation, and explanation.” (quoting Eon Corp. IP Holdings
v. Silver Spring Networks, 815 F.3d 1314, 1318 (Fed. Cir. 2016))); O2 Micro, 521 F.3d at 1360
(recognizing that “‘a district court is not obligated to construe terms with ordinary meanings, lest
trial courts be inundated with requests to parse the meaning of every word in the asserted
claims”).

IIL. Analysis

Mindful of the principles of claim construction, the Court turns to address the question
before it: whether the Court need hold an additional Markman hearing. In the Markman Motion,
Symantec requests that the Court allow an additional Markman hearing to determine the proper
definition of “anomalous” and the phrase “model of function calls for the at least a [part/portion]

of the program.” Because the Federal Circuit vacated this Court’s decision as to the 115 Patent

 

21 The Federal Circuit has explained that it “found no abuse of discretion in a district
court’s denial of a party’s motion to amend its infringement contentions based on its finding that
the party had not been diligent in advancing this new theory.” Wi-LAN USA, 830 F.3d at 1385
(citing O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1367 (Fed. Cir. 2006)).
Additionally, the Federal Circuit has found that “[w]hen a party took a position in claim
construction, won on that position, and then attempted to change that position shortly before
trial, [it] upheld the district court’s determination that, because no good cause supported this
change in position, the party must maintain its original position.” Jd. (citing Nuance Commc’ns,
Inc. v. ABYY USA Software House, Inc., 813 F.3d 1368, 1373 (Fed. Cir. 2016)). Similarly,
“[w]hen a party stipulated to a particular construction and then sought a jury instruction
inconsistent with that stipulation, [the Federal Circuit] affirmed the district court’s determination
that it could not do so.” /d. (citing Akamai Techs., Inc. v. Limelight Networks, Inc., 805 F.3d
1368, 1376 (Fed. Cir. 2015)).

11
and 322 Patent and did not provide a crystal clear mandate”” regarding the proper definition of
“anomalous,” the Court will conduct an additional Markman hearing as to that term. Although
Symantec concedes that it knew the Parties disagreed regarding the proper definition of “model
of function calls for the at least a [part/portion] of the program” and Symantec chose not to
raise—or even to notify—the District Court about the dispute prior to appeal, because the Court
will hold a Markman hearing as to “anomalous,” the Court will, reluctantly, also construe this
second phrase.

A. Because “Anomalous” Is a Critical Disputed Term, the Court Will
Construe the Term Before the Case Proceeds to Trial

“Anomalous,” a term appearing in all remaining claims in this case, constitutes a critical
disputed term, the construction of which will likely have a drastic impact on the outcome of this
litigation. This Court previously construed “anomalous” in both its October 7, 2014 Claim
Construction Order and its October 23, 2014 Clarified Claim Construction Order, but in 2016 the

Federal Circuit “reverse[d]” this Court’s construction of “anomalous” on appeal. Trs. of

 

22 All references to the Federal Circuit’s mandate from this point forward are to the 2016
mandate issued in The Trustees of Columbia University in the City of New York v. Symantec
Corporation, 811 F.3d 1359.

23 As shown by the Parties’ filings, at all times throughout this litigation they agree that
this term requires construction prior to presenting this case to a jury. First, in their initial 2014
Claim Construction Briefs, both Columbia and Symantec requested that the Court construe
“anomalous” as used in the 115 Patent and the 322 Patent. (See Columbia’s Opening Claim
Construction Brief 25, ECF No. 106; Symantec’s Opening Claim Construction Brief 27, ECF
No, 107.) Based on this record, prior to appeal, the Parties believed that the term “anomalous”
existed as a disputed term that the Court needed to define.

Similarly, in their filings pertaining to the present Markman Motion, the Parties
vigorously dispute whether the Federal Circuit vacated this Court’s definition of “anomalous” or
simply vacated the Court’s reliance on claim 1 of the 084 Patent to determine that “the model is
generated with only attack-free data.” (Clarified Claim Construction Order 2.) Although the
Parties disagree about whether the Court must hold an additional Markman hearing, they agree
that “anomalous” requires some type of construction by the Court and disagree only as to how
the Court should proceed to do so.

12
Columbia Univ., 811 F.3d at 1370-71. Because a construction of this critical term no longer
exists, the Court will hold an additional Markman hearing to determine its meaning.

In the Court’s initial Claim Construction Order, the Court defined “anomalous” in the
115 Patent and the 322 Patent as meaning “[d]eviation/deviating from a model of typical, attack-
free computer system usage.” (Claim Construction Order 2.) In its Clarified Claim Construction
Order, the Court looked to claim 1 of the 084 Patent for guidance and concluded that the model
to which anomalous referred “is generated with only attack-free data.” (Clarified Claim
Construction Order 2.) The Court then entered the Partial Final Judgment Order “to allow
Columbia to take an immediate appeal of” the Claim Construction Order and the Clarified Claim
Construction Order. (Mem. Supp. Summ. J. Mot. 8, ECF No. 199.)

In considering the definition of “anomalous” the Federal Circuit noted that “there is no
reason why the construction of claim terms in the []115 [Patent] and []322 [P]atent[] should be
the same as the []084 [Patent].” Trs. of Columbia Univ., 811 F.3d at 1369. The Federal Circuit
then looked to the language of the claims stating that “[t]he claims themselves show that the
model can be built with both attack-free and attack data.” Jd. at 1370. The Federal Circuit also
considered “[t]he prosecution histories of the []115 and []322 patents,” concluding that they too
“support Columbia’s assertion that the model here can be built with attack-free and attack data.”
Id. The Federal Circuit “conclude[d] that the district court erred in limiting the term ‘anomalous’
to mean that the model here must be built only using attack-free data.” Id.

Although this analysis provides compelling guidance, the Federal Circuit stopped short of
providing a legally binding definition of “anomalous” as using a model built on both attack-free
and attack data. Specifically, the Federal Circuit’s mandate to this Court stated: “we reverse the

stipulated judgment of non-infringement of the asserted claims of the []115 and []322 patents

13
because it was based on an incorrect claim construction, and remand for further proceedings
consistent with this opinion.”** Jd, at 1371.

While the Court sees that the Federal Circuit strongly suggested that the term
“anomalous” includes a model built on both attack and attack-free data, it must find that the
mandate does not expressly instruct this Court to use this definition. See id. at 1371. Given the
importance of the term “anomalous” to these proceedings, as shown by the Parties’ continued
dispute concerning its proper meaning and its appearance “in all [r]emaining [c]laims in this
case,” (Reply 12), the Court declines to speculate as to the Federal Circuit’s preferred

construction of “anomalous” and instead interprets the Federal Circuit’s mandate as merely

 

4 Columbia contends that the law-of-the-case doctrine mandates that the Court’s initial
Claim Construction Order, which defined “anomalous” as “[d]eviation/deviating from a model of
typical, attack-free computer system usage,” should control this case moving forward because
the Federal Circuit did not reverse that construction. (Resp. 2; Claim Construction Order 2.)
Columbia seeks to stretch the doctrine too far. The law-of-the-case doctrine “requires lower
courts to follow the rulings of appellate courts on issues that have actually been decided by
appellate courts.” Epcon Gas Sys., Inc. v. Bauer Compressors, Inc., 90 Fed. App’x. 540, 541
(Fed. Cir. 2004) (citation omitted). “Claim constructions previously determined on appeal to
[the Federal Circuit] .. . are law of the case on remand.” Jd. (citing Ethicon Endo-Surgery, Inc.
v. U.S. Surgical Corp., 149 F.3d 1309, 1315 (Fed. Cir. 1998). In describing the mandate rule,
“encompassed by the broader law-of-the-case doctrine,” the Federal Circuit stated that on
remand, the actions of the court “must not be inconsistent with the letter or spirit of the
mandate.” Banks v. United States, 741 F.3d 1268, 1279 (Fed. Cir. 2014).

In Epcon Gas, the district court construed several patent terms and granted summary
judgment of non-infringement. Epcon Gas, 90 Fed. App’x at 540-41. On appeal, the Federal
Circuit affirmed the district court’s construction of “substantially below,” but reversed the
district court’s construction of other terms and remanded the case. /d. at 541. On remand, the
district court “revised its claim construction of ‘substantially below’ and again granted summary
judgment of non-infringement.” Jd. During the second appeal, the Federal Circuit found that
“[t]he district court’s ‘clarification’ of its prior claim construction that we previously affirmed on
appeal violated law of the case.” Jd. at 542.

This case differs from Epcon Gas. Here, the Federal Circuit did not clearly mandate a
specific definition of “anomalous.” Rather, the Federal Circuit found that it was error for the
Court to define “anomalous” with reference to claim 1 of the 084 Patent and to constrain the
definition to only “attack-free data.” Trs. of Columbia Univ., 811 F.3d at 1370. The Federal
Circuit did not affirm the Court’s original definition, which included the phrase “typical, attack-
free computer system usage.” (Claim Construction Order 2.) For these reasons, the law of the
case doctrine does not preclude the Court from holding an additional Markman hearing to
determine the proper construction of “anomalous.”

14
vacating the Court’s prior definition of “anomalous.” Mindful of its duty to resolve a
“fundamental dispute regarding the scope of a claim term,” O2 Micro, 521 F.3d at 1362, the
Court will allow the Parties to submit proper briefing as to the correct construction of

925

“anomalous.

B. The Court Will Define “Model of Function Calls for the At Least a
[Part/Portion] of the Program” at the Markman Hearing

In addition to holding an additional Markman hearing to determine the proper scope of
“anomalous,” Symantec contends that the Court must allow it to raise arguments, for the first
time, regarding the proper scope of the phrase “model of function calls for the at least a
[part/portion] of the program.” (Markman Mot. 1.) Symantec asserts that the Court must
construe this additional term because Symantec raised the dispute as soon as it was practicable to
do so and it has not waived the argument by waiting to raise it until after appeal and after inter

partes review. (Markman Mot. 7-11.) Columbia counters that Symantec waived this argument

 

5 Columbia also argues that the definition of “anomalous” set forth by PTAB in its Final
Written Decisions on the 115 Patent and the 322 Patent shows that the Court need not further
construe “anomalous.” As to both patents, the PTAB found that “the broadest reasonable
construction of anomalous is: ‘deviation/deviating from a model of typical computer system
usage.’” Symantec Corp., No. IPR2015-00375 at 6 (the 115 Patent decision) (ECF No. 180-1);
Symantec Corp., No. IPR2015-00377 at 5 (the 322 Patent decision) (ECF No. 180-2). It stated
“[wl]e specifically recognized that the [s]pecification contemplates that ‘attack data’ may be used
to build the model used as a baseline for comparison to identify anomalous behavior.” Jd.

Columbia contends that inter partes review “decisions tend to cement this construction as
the appropriate ‘law of the case.’” (Resp. 15.) When a court must construe a term that has
previously been construed by PTAB, “PTAB’s construction . . . is entitled to ‘reasoned
deference.” Contentguard Holdings, Inc., 2015 WL 8073722 at *11 (citing Maurice Mitchell
Innovations, L.P. v. Intel Corp., No 2:04-CV-450, 2006 WL 1751779, at *4 (E.D. Tex. June 21,
2006)). The PTAB applies a different standard of claim construction than that standard which
the district court must apply, so the Court may construe a term differently than the PTAB. See
id. at *3-4. Because Columbia’s argument goes to the proper construction of “anomalous,” an
argument best presented in a claim construction brief, it does not persuade with regard to the
Markman Motion. Columbia and Symantec remain free to argue the proper scope of
“anomalous” in their claim construction briefs submitted for the additional Markman hearing.

15
by failing to act diligently in raising it before the Court.2© (Resp. 16.) Because the Court has
decided that it must hold an additional Markman hearing to determine the proper scope of the
term “anomalous,” it will also allow the Parties to raise argument regarding the proper scope of
this phrase. However, the Court warns the Parties that it will exercise its case-management
authority to exclude any additional claim construction arguments, or any other issues that could
have been raised before this district court prior to the entry of the Partial Final Judgment Order.?’
Although the Court has a duty to resolve “fundamental dispute[s] regarding the scope of a
claim term,” O2 Micro, 521 F.3d at 1362, the Federal Circuit has upheld a district court’s
exercise of its case management authority to preclude a party from raising a claim construction
argument after the deadline to do so has passed, see Wi-LAN USA, Inc., 830 F.3d at 1385. To

that end, several courts”® have precluded parties from raising new claim construction arguments

 

26 Columbia contends that Symantec must show good cause to modify the previously
entered scheduling order in this case so as to seek construction of the phrase “model of function
calls for the at least a [part/portion] of the program.” (Resp. 16, 18.) Columbia relies on a single
Arizona district court case, see Renfrow v. BDP Innovative Chems, Co., No: CV-14-01183-PHX-
GMS, 2015 WL 13037046, at *2 (D. Ariz. Nov. 16, 2015), and Federal Rule of Civil Procedure
16(b)(4): “[a] schedule may be modified only for good cause and with the judge’s consent.”
Fed. R. Civ. P. 16(b)(4). Symantec counters that courts have not imposed any such good cause
requirement for parties to seek additional claim construction. (Reply 7.)

The Court need not consider that argument at length because it will invoke its case
management authority to address Symantec’s request for a Markman hearing on the phrase
“model of function calls for the at least a [part/portion] of the program.”

27 As the Court ordered supra note 6, the Parties shall exchange updated documents
reflecting the current scope of the litigation.

28 For instance, in Donaldson Co., Inc. v. Baldwin Filters, Inc., after the defendant
attempted to raise a claim construction argument for the first time at the Markman hearing, the
United States District Court for the District of Minnesota stated that “a claim construction
hearing is not an opportunity for a party to revisit an earlier tactical decision and make, for the
first time, arguments that the party should have made much earlier.” No. 09-cv-1049 (PJS/AJB),
2011 WL 2183179, at *9 (D. Minn. June 6, 2011). Similarly, after two trials with the same
parties and a prior warning, the United States District Court for the Northern District of
California found that a party’s request to conduct additional claim construction was untimely
when the party failed to raise a claim construction issue during the claim construction phase of

16
following a party’s “tactical” decision not to raise a claim construction dispute earlier in the case.
See Donaldson Co., Inc. v. Baldwin Filters, Inc., No. 09-CV-1049 (PJS/AJB), 2011 WL
2183179, at *9 (D. Minn. June 6, 2011). Relatedly, the Court need not construe all terms in the
patents at issue. GPNE Corp., 830 F.3d at 1372-73; O2 Micro, 521 F.3d at 1360.

The procedural history of this case informs this outcome. Symantec asserts that it did not
become aware of the dispute until Columbia “explained for the first time, its interpretation of this
phrase in its opening expert report on October 17, 2014,” over one month after the first Markman
hearing. (Mem. Supp. Markman Mot. 6-7.) Because Columbia reached out to Symantec days
later about stipulating to final judgment of non-infringement so as to appeal the Court’s claim
construction rulings, Symantec maintains that it would have been “ludicrous” for Symantec to
raise the dispute regarding the proper construction of “model of function calls for the at least a
[part/portion] of the program” at that time. (Reply 12.)

Symantec concedes that it knew of the dispute regarding this phrase prior to stipulating to
final judgment. (See id.) Yet, Symantec agreed to stipulated final judgment to appeal the
Court’s Claim Construction Order and Clarified Claim Construction Order without raising this
issue. Symantec did not even seek to preserve its argument by notifying the District Court of this
dispute. Although the stipulated final judgment did end this aspect of the case in Symantec’s

favor, nothing precluded Symantec from raising the additional claim construction argument

 

the case and, instead, sought to raise the issue in summary judgment briefs. Apple, Inc. v.
Samsung Elecs. Co., Lid., No. 12-CV-00630-LHK, 2014 WL 252045, at *3-*4 (N.D. Cal. Jan.
21, 2014). Relatedly, in Biovail Laboratories International SRL v. Abrika, LLLP the United
States District Court for the Southern District of Florida declined to consider a party’s claim
construction argument when the party sought to make the argument soon after a different court
construed the term at issue, but months after the deadline for the close of claim construction in
the Florida case had passed, because to do so otherwise would lead to “a claim construction
process without end.” No. 04-61704-CIV-ALTONAGA/Bandstra, 2006 WL 8430149, at *2—*3
(S.D. Fla. Jan. 20, 2006).

17
before agreeing to stipulated final judgment and nothing guaranteed that Symantec had “won”
the case. Far from “ludicrous,” (see id.), Symantec simply made a tactical decision.

The Court need not construe all terms in the patents at issue, GPNE Corp., 830 F.3d at
1372-73, and Symantec did not timely seek the proper definition for “model of function calls for
the at least a [part/portion] of the program.” It is likely within the Court’s case management
authority to deny the request for additional claim construction and, frankly, the Court is inclined
to do so.

But the Court pauses because several of the cases in which the district courts refused to
construe additional claim terms had reached the summary judgment or trial phase. See, e.g.,
Apple, Inc., 2014 WL 252045 at *3-4. The Court declines to determine how analogous the
Partial Final Judgment Order would be to the finality of a jury verdict or a summary judgment
denial. Symantec clearly made a strategic decision when deciding not to pursue a construction of
“model of function calls for the at least a [part/portion] of the program” prior to entry of the
Partial Final Judgment Order. Parties—especially sophisticated parties—generally face the
negative consequences for such strategic choices.

Because Symantec does not suffer ill effects from its earlier failure to raise this claim
construction, the Court cautions Symantec and, indeed both Parties, that endless claim
construction or requests for reconsideration of finally-decided issues will not be tolerated. This
Court’s previous scheduling order, and both Parties’ desire to move toward trial, will preclude
such motions from being entertained. It is largely because the Court feels constrained to grant a
Markman hearing on “anomalous,” in its effort to resolve “fundamental dispute[s] regarding the
scope of a claim term,” O2 Micro, 521 F.3d at 1362, that the Court will also allow a Markman

hearing on the term “model of function calls for the at least a [part/portion] of the program.”

18
IV. Conclusion

For the foregoing reasons, the Court will grant the Markman Motion as to “anomalous”
and as to “model of function calls for the at least a [part/portion] of the program.” (ECF No.
204.) The Court also will grant Symantec’s Motion to Seal, (ECF No. 206), and Columbia’s
Motion to Seal, (ECF No. 214).

No later than July 16, 2019, Columbia shall serve on Symantec an updated claim chart, to
be comprised of the original information as defined in paragraph 3 of the Court’s March 17,
2014 Order while eliminating only the now-excluded claims. (See ECF No. 56.) By that same
date, Symantec shall serve on Columbia an updated list of the prior art on which it relies, to be
comprised of that prior art originally asserted under paragraph 5 of the Court’s March 17, 2014
Order while eliminating only the now-excluded prior art. (See id.)

No later than July 30, 2019, Symantec shall serve on Columbia a similarly updated claim
chart as defined in paragraph 4 of the Court’s March 17, 2014 Order. (See id.) This updated
claim chart shall include the original information exchanged minus the now-excluded
information. Also, no later than July 30, 2019, Columbia shall serve on Symantec a similarly
updated prior art statement as defined in paragraph 6 of the Court’s March 17, 2014. (See id.)
This updated prior art statement shall include the information originally exchanged minus

responses to the now-excluded prior art. (See id.)

19
No later than July 31, 2019, the Parties shall file a joint statement with the Court
confirming their compliance with the specified deadlines.

An appropriate order shall issue.

     
 

M.H
United States District Judge

Date: 7/2/2014
Richmond, Virginia

20
